Citation Nr: 0301175	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

Entitlement to service connection for knots on 
legs/inguinal nodes.

[The issue of entitlement to service connection for 
chronic paranoid schizophrenia with fear of people will be 
the subject of a later decision.]


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1983 to March 1994 with other periods of active 
and inactive duty for training with the Arizona and Oregon 
National Guard.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, dated in April 2001.  That decision 
denied the appellant's claims of entitlement to service 
connection for a back condition, knots on leg, and fear of 
people.  The denials of service connection for fear of 
people and knots on legs were perfected for appeal.

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.

The Board finds that the matter of entitlement to service 
connection for chronic paranoid schizophrenia with fear of 
people requires further development.  The Board will 
undertake additional development on that issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. §20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing the claim for service 
connection for chronic paranoid schizophrenia with fear of 
people.


FINDING OF FACT

The appellant does not currently have a disability 
represented by knots on legs or inguinal nodes.


CONCLUSION OF LAW

A disability represented by knots on legs or inguinal 
nodes was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 101(2), 101(24), 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in 
the instant case.  Here, the RO advised the appellant of 
the evidence necessary to substantiate his service 
connection claim by various documents.  For example, the 
appellant was advised of the applicable criteria 
concerning service connection by the December 2001 
Statement of the Case (SOC) and August 2002 Supplemental 
SOC (SSOC).  The Board notes that the VCAA made no change 
in the statutory or regulatory criteria which govern 
service connection.  In addition, the SOC indicated that 
VA would request any pertinent medical records identified 
by the appellant.  As such, the appellant was kept 
apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that, in the circumstances of this case, 
any additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions 38 C.F.R. § 3.159.  No additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation. 

Direct service connection requires a finding that there is 
a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the 
appellant currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b) (2002); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Evidence that relates 
the current disorder to service must be medical unless it 
relates to a disorder that may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495-97.  For 
the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish 
that the disorder was incurred in-service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of 
active duty for training as a result of a disease or 
injury incurred or aggravated in the line of duty.  See 
38 U.S.C.A. §§ 101(2), 101(24), 1110; Mercado-Martinez v. 
West, 11 Vet.App. 415 (1998).  In the absence of such 
evidence, the period of active duty for training would not 
qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes 
of that claim.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of 
service connection was consistent with the statutory 
scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (VA's interpretation 
of the provisions of 38 U.S.C.A § 1110 to require evidence 
of a present disability is consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(law limits entitlement for service- related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence 
of proof of present disability there can be no valid 
claim.


Analysis

Review of the evidence of record reveals that the 
appellant alleges that he has "knots on his legs."  He 
alleges that he was treated in service, while on active 
duty for training, for knots on the legs that began while 
in service and were caused by service.  He reports that 
they were treated with pain pills and heat, but only got 
worse.

Review of the post service medical records does not reveal 
any treatment or complaint relating to "knots" or inguinal 
nodes.

The appellant was examined for compensation purposes by VA 
in October 2001.  The appellant reported that he had been 
beaten up by fellow service members, and had had painful 
knots in his groin ever since.  The examiner noted that 
the appellant's service medical records revealed a 
diagnosis of left inguinal strain.  The examiner opined 
that the diagnosis should have been left inguinal 
contusion because the appellant stated that he had been 
kicked and beaten.

The examiner noted that there was no area of tenderness in 
the abdomen.  There was no evidence of inguinal hernias.  
There was noted a small inguinal node, estimated at 
approximately .5 cm diameter.  This was noted on both the 
right side as well as the left side.  It was not rigid or 
fixed, and there was no pain to palpation.  The examiner 
opined that it was not a pathologic node, but rather 
normal.  The examiner diagnosed that the appellant had no 
positive pathologic signs on a general medical 
examination.  He concluded with a diagnosis of small 
bilateral inguinal nodes, nontender, measuring 
approximately .5 cm.  Each is considered to be physiologic 
and not a cause for current disability.

The Board observes that the appellant himself asserts that 
he has a current disability arising from the inguinal 
nodes that is related to service.  As a lay person, the 
appellant is competent to relate and describe his 
symptoms, subject to determinations as to his credibility.  
However, to the extent that a determination as to the 
existence of disability arising from those symptoms in 
this case requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Although the appellant's service medical records reflect 
the presence of the appellant's inguinal nodes during 
service, there is no medical evidence that these in any 
way represent a current disability.  Considering all the 
entire record, the Board finds that the preponderance of 
the evidence is against service connection for knots on 
the legs/inguinal nodes.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303.


ORDER

The claim of service connection for knots on legs/inguinal 
nodes is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

